Title: To Alexander Hamilton from David Ross, [30 August 1793]
From: Ross, David
To: Hamilton, Alexander



[August 30, 1793]
Dear Sir

I take it for granted you are very much ingaged and not only on that account will not trouble you but the object of geting the publications signed “Pacificus” is done away by the Sentiment becoming so very general here in support of the measures of Government—& from the little countenance the “Democratic Society” is like to meet with even in Virginia where I was apprehensive a certain Party would have been glad to have had some such Standard to have resorted to, as the only chance now left of ever acquiring the least consequence. Mr Genets conduct is considered a very lucky circumstance as it has been the means of proving so great a confidence of the People, in, and a desire to support the Dignity, of, their own Government exceeding the expectations of its warmest friends.
I was in hopes the doubt of every one as to your conduct & character had been removed but it has been lately whispered, that you will shortly be proved a most infamous character or words to that effect and from what I can judge there are some that would wish you to be proved guilty of every charge brought against you by Co Mercer rather than men of their sense should be so mistaken in their man & should have believed charges without even any probable circumstances being offered in support of them. This Whisper cannot be traced being given in confidence from the one to the other not to mention the persons name who whispered it—yet I thought it proper you should be acquainted with the circumstance.
You will not forget to send me the Statements of your Department when printed. There are objections by some to your Statements as to certain Bills of Exchange which I do not at present comprehend.
I am Sir   Your friend & obedt Servt.

David Ross
August 30. 1793
Alexander Hamilton Esqr

